Citation Nr: 0803118	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-19 171	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 
2001, for the grant of service connection for right ulnar 
nerve weakness, to include whether a prior rating decision 
contained clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to January 9, 
2001, for the increased evaluation of a right wrist scar, to 
include whether prior rating decisions contained CUE.

3.  Entitlement to an increased evaluation for a right eye 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from July 2001, September 2003, 
April 2005, and January 2006 rating decisions of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Milwaukee, Wisconsin.  

In July 1973, the veteran was granted service connection for 
a right wrist scar and assigned a noncompensable disability 
rating, effective February 9, 1973.  In July 2001, the RO 
granted service connection for right ulnar nerve weakness and 
assigned a noncompensable disability rating, effective 
January 9, 2001.  In September 2003, the RO increased the 
veteran's disability ratings for his right wrist scar and his 
right ulnar nerve weakness to 10 percent, effective January 
9, 2001.  The veteran perfected an appeal of the assigned 
effective dates in June 2005.  The April 2005 rating decision 
continued the veteran's 10 percent disability rating for 
diffuse anterior stromal scarring in the right eye.  The 
veteran appealed the assigned disability rating in February 
2006.

In May 2006, the veteran testified at a personal hearing 
before a Decision Review Officer in Milwaukee, Wisconsin.  A 
transcript of that hearing is of record.

The issue of entitlement to an increased rating for a right 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran submitted a claim of entitlement to service 
connection for hypothenar eminence on March 22, 1994.  A May 
1994 VA examination report diagnosed status post-laceration 
of the right forearm, lateral aspect, with tingling sensation 
in the area of the scar and numbness in cold weather and with 
gripping of the fourth and fifth fingers of the right hand 
and in the lateral ulnar distribution of that hand.  The May 
1994 EMG report concluded that findings were consistent with 
possible ulnar nerve compression.  

2.  The veteran did not submit a claim, formal or informal, 
for an increased rating for his right wrist scar prior to 
January 9, 2001.

3.  The veteran has not identified a specific error of fact 
or of law in his claims for earlier effective dates for right 
ulnar nerve weakness or a right wrist scar.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 22, 1994, but 
no earlier, for right ulnar nerve weakness have been met.  38 
U.S.C.A. § 5109A, 5110 (West 2002); 38 C.F.R. § 3.105(a), 
3.400 (2007).  

2.  The criteria for an effective date earlier than January  
9, 2001, for a right wrist scar have not been met.  38 
U.S.C.A. § 5109A, 5110 (West 2002); 38 C.F.R. § 3.105(a), 
3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 
25, 2000) (statement of Sen. Rockefeller)).  There is no 
dispute in this case as to the underlying facts as reflected 
by the evidence.  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
laws regarding questions of clear and unmistakable error and 
the assignment of an effective date for a claim are 
dispositive in the instant claim, the VCAA is not applicable.

Analysis

When determining an effective date, the date on which the 
veteran filed his claim is the primary issue of concern.  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199. 

Once a formal claim for compensation has been allowed, or 
once it has been disallowed for the reason that a service-
connected disability is not compensable in degree, receipt of 
a report of VA examination or VA hospitalization will be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157(b)(1).  For records from VA medical 
facilities, the date of the actual treatment is accepted as 
the date of the claim.  For other medical records, the date 
of receipt by VA is fixed as the date of the claim.  38 
C.F.R. § 3.157.  

The veteran has challenged the propriety of the January 9, 
2001, effective date that was assigned for his right ulnar 
nerve weakness and his right wrist scar.  This effective date 
was the date on which VA received the veteran's written 
request for a re-evaluation of his service-connected scar on 
the right wrist.  In the course of deciding this claim, the 
RO granted a separate disability rating for intrinsic right 
ulnar nerve weakness, and this effective date has been 
challenged as well.

Right Ulnar Nerve Weakness

For the intrinsic ulnar nerve claim, the January 9, 2001, 
effective date and 10 percent disability rating were assigned 
in the course of the appeal of the initial grant of service 
connection.  Therefore, in order to determine whether an 
earlier effective date is warranted, the Board will examine 
the records contained in the veteran's claims file and 
determine whether there is an earlier written communication 
of record requesting entitlement to service connection for a 
right ulnar nerve weakness. 

There are two communications of record that may be construed 
as earlier claims for service connection for right ulnar 
nerve weakness.  The first of these claims is a June 1973 
claim for a right hand cond[ition]."  If construed 
liberally, this claim may be interpreted as a claim for right 
ulnar nerve weakness.  Even so, the Board believes that the 
evidence of record does not warrant a June 1973 effective 
date.  The June 1973 VA examination report of record notes 
that the veteran apparently had an area of partial anesthesia 
over the whole area of the fifth metacarpal of the right 
hand.  While noting that the possibility did exist, the 
examiner ultimately cited the location of the injury to 
support his doubt that there would be any major nerve injury 
or tendon injury.  The examiner diagnosed scar of laceration 
right wrist, well healed.  Mild limitation in range of 
motion, mild loss of flexion strength, and mild to moderate 
atrophy were noted to be the only residuals found on physical 
examination.  Because there is no diagnosis of right ulnar 
nerve weakness, and given the vague nature of the veteran's 
claim, the Board believes that a June 1973 effective date 
cannot be awarded.

There is, however, sufficient evidence of justify an 
effective date of March 22, 1994.  On this date, VA received 
a compensation application from the veteran requesting 
service connection for, among other things, "hypothenar 
eminence."  (The term "hypothenar" refers to "the fleshy 
eminence on the palm along the ulnar margin."  Dorland's 
Illustrated Medical Dictionary 899 (28th ed. 1994).)  
According to a May 1994 VA examination report, the veteran 
reported losing strength on the right side in the fourth and 
fifth fingers when gripping, especially in cold weather, with 
numbness and tingling sensation.  On examination, there was a 
tingling sensation, which the examiner believed to be Tinel 
sign positive, on tapping of the ulnar area of the nerve and 
the dorsal and volar area.  Flexion and extension of the 
fourth and fifth fingers was full.  Radial pulse was 
palpable.  There was some decreased pinprick and sensation on 
the distal area of the scar on the fourth and fifth 
metacarpal bones and finger areas.  

The examiner diagnosed status post-laceration of the right 
forearm, lateral aspect, secondary to a glass injury, with 
history of retained body removed, currently with tingling 
sensation in the area of the scar and numbness in cold 
weather, with gripping of the fourth and fifth fingers of the 
right hand and in the lateral ulnar distribution of that 
hand.  Furthermore, a May 1994 EMG report concludes that the 
findings were consistent with a possible ulnar nerve 
compression, and it noted neuropathy on the cubital tunnel.  
The Board believes that the March 1994 claim specifically 
identifies the benefit being sought and that the findings of 
the May 1994 VA examination and EMG reports justify granting 
an effective date of March 22, 1994.

The Board has also considered whether an even earlier 
effective date may be established under a theory of clear and 
unmistakable error (CUE).  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In 
Russell v. Principi, 3 Vet. App. 310 (1992), the Court 
established a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
that, had it not been made, would have manifestly changed the 
outcome at the time it was made; and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id. at 313-14.  The Court stated that CUE is a type of error 
in which reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Id.

Turning to the issue of whether CUE may be found in the July 
1973 rating decision, the Board notes that the veteran has 
not actually raised a specific error of fact or of law that 
he believes led to a clearly and unmistakably erroneous 
outcome in July 1973.  Rather, he has merely stated that he 
first made his claim in approximately 1970.  He suggests that 
he had the ulnar nerve condition at the time of the July 1973 
decision, so service connection should have been made 
effective from the date that he first filed his claim.  

Regardless of whether the veteran actually filed a service 
connection claim for right ulnar nerve weakness in 1973, the 
lack of a diagnosis of a right ulnar nerve disability 
prevents the Board from finding that denial of service 
connection for a right ulnar nerve weakness was CUE.  The 
fact of whether the veteran even had a disability at the time 
of the rating decision had not been resolved in the veteran's 
favor.  Consequently, any revision of the July 1973 rating 
decision would be based on the Board's reweighing of the 
facts as they were known in July 1973.  Such factors cannot 
form the basis of a CUE finding.  Therefore, CUE not having 
been found, and effective date prior to March 22, 1994, 
cannot be assigned.  

Right Wrist Scar

With respect to the right wrist scar claim, the veteran was 
initially granted service connection for this disability and 
assigned a noncompensable rating effective February 9, 1973.  
In September 2003, the veteran was granted an increased 
rating and assigned a 10 percent disability evaluation 
effective January 9, 2001.  As with the ulnar nerve claim, 
the right wrist scar claim also includes both effective date 
and CUE components.  

The Board notes that the veteran's claims file contains two 
prior final decisions relating to this claim.  First, as 
noted above, the veteran was initially granted service 
connection and assigned a noncompensable disability rating in 
July 1973.  Later, his increased rating claim was denied by 
rating decision in March 1994.  As discussed above, final 
decisions are not subject to revision unless a finding of 
clear and unmistakable error is made.  Consequently, the 
effective date discussion will focus on the period following 
the March 1994 increased rating denial and preceding the 
January 2001 increased rating grant.  Because this is a 
request for an increased rating rather than for service 
connection, the Board will construe VA medical records 
demonstrating an increase in the veteran's disability to be 
an informal claim for benefits.  

From March 1994 to January 2001, the only communications 
between the veteran and VA relate to his non-service-
connected pension claim.  None of the veteran's statements 
refer to his scar, nor are there any VA medical records from 
this period demonstrating that the veteran was experiencing 
pain or other functional limitations from his scar.  
Therefore, entitlement to an effective date prior to January 
9, 2001, must be denied.

The Board will next turn to the CUE aspect of this claim.  As 
noted above, a finding of CUE requires that (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort that, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, supra.  

As with the right ulnar nerve claim, the veteran has not 
alleged a specific error of law or of fact to justify a 
finding of CUE.  He has not stated that the law as it existed 
in July 1973 or March 1994 was incorrectly applied to the 
facts of the veteran's claim, nor has he claimed that the 
correct facts as they were known at the time were not before 
the adjudicator.  Therefore, any finding of CUE would merely 
involve the Board re-evaluating evidence that has already 
been weighed by the RO.  Because such a claim cannot justify 
a finding of CUE, the veteran's claim must be denied.

The effective date of January 9, 2001, for the veteran's 
right ulnar wrist scar was proper.  


ORDER

Entitlement to an effective date of March 22, 1994, for the 
grant of service connection for right ulnar nerve weakness is 
granted.

Entitlement to an effective date prior to January 9, 2001, 
for the grant of a compensable disability rating for a right 
wrist scar is denied.


REMAND

The veteran has also claimed entitlement to an increased 
rating for a right eye disability.  Subsequent to his most 
recent VA examination in March 2005, the veteran submitted a 
report from his private physician stating that the amount of 
glare effect on the veteran's vision would suggest that he 
has approximately 50 percent of his useful vision of the 
right eye during peak glare conditions.  The Board, 
therefore, believes that a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not 
currently on file that relate to the 
veteran's claim.  If any of the requested 
records do not exist or cannot otherwise 
be obtained, that fact should be noted in 
the claims file.

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination by the 
appropriate specialist to determine the 
nature and extent of his service-connected 
right eye injury.  Based upon examination 
of the veteran and review of his pertinent 
medical history, the examiner should 
describe any current symptoms attributed 
to the right eye disability and associated 
manifestations, and provide diagnoses for 
any and all pathology identified.  The 
examiner is requested to provide a 
specific discussion of the impairment of 
visual acuity or field loss, pain, rest-
requirements, and episodic incapacity 
associated with the veteran's right eye 
disability.  The examiner is specifically 
requested to provide an opinion as to 
whether the right eye scar is disfiguring 
and whether such scar results in 
additional irritation of the right eye.  

The examiner is also asked to review the 
November 2005 letter from Dr. S. and 
discuss Dr. S.'s assessment that the 
amount of glare effect on the veteran's 
vision would suggest that the veteran has 
approximately 50 percent of his useful 
vision of the right eye during peak glare 
conditions.

The objective basis of all results should 
be clearly noted. A complete rationale for 
all opinions expressed should be provided.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


